[Cite as State ex rel. Cook v. Forchione, 2017-Ohio-270.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO, EX REL                              :        JUDGES:
ANTHONY M. COOK                                    :
                                                   :        Hon., Patricia A. Delaney , PJ.
        Relator                                    :        Hon., Sheila G. Farmer, J.
                                                   :        Hon., John W. Wise, J.
-vs-                                               :
                                                   :
JUDGE FRANK G. FORCHIONE                           :        Case No. 2016CA00136
STARK COUNTY COMMOM PLEAS                          :
COURT                                              :
                                                   :
        Respondent                                 :        OPINION



CHARACTER OF PROCEEDING:                                    Writ of Mandamus


JUDGMENT:                                                   Granted


DATE OF JUDGMENT:                                           January 23, 2017



APPEARANCES:

For Relator: Pro Se                                         For Respondent:

Anthony M. Cook                                             No Appearance
Lebanon Correctional Inst.
3791 State Route 63
Lebanon, Ohio 45036
Stark County, Case No. 16-136                                                               2

Delaney, P.J.

       {¶1}     Relator, Anthony Cook, has filed a complaint requesting this Court issue a

writ of mandamus requiring the trial court to issue findings of fact and conclusions of law

in support of Respondent’s denial of Relator’s motion for post conviction relief.

       {¶2}     To be entitled to extraordinary relief in mandamus, [a relator] must establish

a clear legal right to the requested relief, a clear legal duty on the part of [respondent] to

provide it, and the lack of an adequate remedy in the ordinary course of the law. State ex

rel. Waters v. Spaeth, 131 Ohio St. 3d 55, 2012–Ohio–69, 960 N.E.2d 452, ¶ 6.

       {¶3}     “Under R.C. 2953.21(C), findings of fact and conclusions of law are

mandatory if the trial court dismisses a petition for post-conviction relief. State ex rel.

Konoff v. Moon, 79 Ohio St. 3d 211, 212, 1997–Ohio–398. Mandamus will lie to compel a

trial court to issue findings of fact and conclusions of law when it dismisses a petition for

post-conviction relief. Id.” State ex rel. Banks v. Court of Common Pleas for Franklin Cty.,

2011-Ohio-5055, ¶ 16 (10th Dist. Franklin).

       {¶4}     The transcript in Relator’s appeal was filed on August 3, 2015. The motion

for post conviction relief was filed on September 28, 2015, therefore, it appears to have

been a timely motion for post conviction relief.

       {¶5}     “The rationale for requiring findings of fact and conclusions of law is to

apprise the petitioner of the reasons for the trial court's judgment and to permit meaningful

appellate review. State v. Mapson (1982), 1 Ohio St. 3d 217, 219, 1 OBR 240, 242, 438
N.E.2d 910, 912. If the entry of the trial court sufficiently apprises the petitioner of the

reasons for the judgment and permits meaningful appellate review, a writ of mandamus

will not be issued to compel findings of fact and conclusions of law. State ex rel. Carrion
Stark County, Case No. 16-136                                                           3

v. Harris (1988), 40 Ohio St. 3d 19, 19–20, 530 N.E.2d 1330, 1330–1331.” State ex rel.

Konoff v. Moon, 79 Ohio St. 3d 211, 1997-Ohio-398, 680 N.E.2d 989 (1997).

      {¶6}   The entry denying the motion in this case does not contain any findings of

fact or conclusions of law and does not apprise Relator of the reason for denying the

motion.

      {¶7}   Relator has established his clear legal right to have the trial court issue

findings of fact and conclusions of law as well as the trial court’s corresponding duty to

supply them. We also find Relator has no adequate remedy at law to obtain the requested

relief, therefore, the writ of mandamus will issue. Respondent shall issue an order

containing findings of fact and conclusions of law as required by R.C. 2953.21.

By, Delaney, P.J.

Farmer, J. and

Wise, J. concur.
[Cite as State ex rel. Cook v. Forchione, 2017-Ohio-270.]